Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE:                                            Oct 15 2013, 9:18 am


PATRICK D. SOVINSKI
South Bend, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
IN RE THE MARRIAGE OF                              )
PATRICIA SOVINSKI and                              )
PATRICK SOVINSKI,                                  )
                                                   )
PATRICK SOVINSKI,                                  )
                                                   )
       Appellant-Respondent,                       )
                                                   )
               vs.                                 )       No. 32A01-1303-DR-101
                                                   )
PATRICIA SOVINSKI,                                 )
                                                   )
       Appellee-Petitioner.                        )


                     APPEAL FROM THE HENDRICKS SUPERIOR COURT
                           The Honorable Robert W. Freese, Judge
                               Cause No. 32D01-9803-DR-32

                                        October 15, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
       Patrick Sovinski (Father) appeals an order for the educational support of his son,

Connor. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Father and Patricia Sovinski (Mother) divorced on July 14, 2000. One child was born

of the marriage, Connor Sovinski, born March 12, 1992. On August 12, 2012, Mother filed a

petition for post-secondary educational support for Connor. On February 13, 2013, the trial

court held a hearing and subsequently issued an order finding Father to be responsible for

$45,000.00 of Connor’s post-secondary educational expenses, Mother to be responsible for

$22,500.00 of Connor’s post-second educational expenses, and Connor responsible for the

remaining balance.

                             DISCUSSION AND DECISION

       We first note Father proceeds in this appeal pro se. A litigant who proceeds pro se is

held to the same established rules of procedure that trained counsel is bound to follow. Smith

v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans. denied, cert. dismissed. One

risk a litigant takes when he proceeds pro se is that he will not know how to accomplish all

the things an attorney would know how to accomplish. Id. When a party elects to represent

himself, there is no reason for us to indulge in any benevolent presumption on his behalf or to

waive any rule for the orderly and proper conduct of his appeal. Foley v. Mannor, 844

N.E.2d 494, 502 (Ind. Ct. App. 2006).

       Additionally, we note Mother did not file a brief. When an appellee does not submit a

brief, we do not undertake the burden of developing arguments for that party. Thurman v.

                                              2
Thurman, 777 N.E.2d 41, 42 (Ind. Ct. App. 2002). Instead, we apply a less stringent standard

of review and may reverse if the appellant establishes prima facie error. Id. Prima facie

error is “error at first sight, on first appearance, or on the face of it.” Van Wieren v. Van

Wieren, 858 N.E.2d 216, 221 (Ind. Ct. App. 2006).

       On appeal, Father argues:

       The judge did not review all documentation provided by [Father], nor was
       sufficient documentation provided by the former spouse, [Mother] to make a
       fair decision. Financial obligation and burden has come to rest solely on the
       [Father] at the present time, as [Mother] is not paying nor responsible for any
       Federal Parent Plus loans taken on behalf of son, [Connor].

(Br. of Appellant at 2.) However, fatal to Father’s appeal is his non-compliance with the

Indiana Rules of Appellate Procedure.

       Father did not file an appendix, as required by Ind. Appellate Rule 49(a), to provide us

copies of the parts of the record that would help us review the issues he raised. Nevertheless,

Father attached multiple items to his Notice of Appeal that were not admitted into evidence

before the trial court. We are not permitted to review items that were not before the trial

court. See Shafer v. Lambie, 667 N.E.2d 226, 231 (Ind. Ct. App. 1996) (matters outside the

record cannot be considered by the court on appeal).

       Nor did he heed the requirements of App. R. 46(A)(8)(a), which states: “The argument

must contain the contentions of the appellant on the issues presented, supported by cogent

reasoning. Each contention must be supported by citations to authorities, statutes, and the

Appendix or parts of the Record on Appeal relied upon[.]” Failure to present a cogent

argument results in waiver of the issue on appeal. Hollowell v. State, 707 N.E.2d 1014, 1025

                                              3
(Ind. Ct. App. 1999). Father’s brief contains no citation to the record or transcript.

Additionally, he cites no case law or statute to support his contentions.

       Because Father’s failure to follow the Indiana Rules of Appellate Procedure has made

it impossible for us to address the issue he raised, Father’s arguments are waived. See, e.g.,

Viccaro v. City of Fort Wayne, 449 N.E.2d 1161, 1162 n.1 (Ind. Ct. App. 1983) (court will, at

its discretion, waive issues when parties commit flagrant violations of the Indiana Rules of

Appellate Procedure). Accordingly, we affirm the judgment of the trial court.

       Affirmed.

BAILEY, J., and BRADFORD, J., concur.




                                              4